Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 1 of 14




          EXHIBIT 11
                                            Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 2 of 14

                                                Sentences Within Last Ten Years in Iran Sanctions Cases1

Convictions for violating or conspiring to violate IEEPA and Iranian Transactions and Sanctions Regulations2 where:

1)       Sentencing was on or after September 15, 2010 and before September 15, 2020
2)       USSG § 2M5.1 was applied to IEEPA/ITSR offense
3)       USSG § 2M5.1 was primary determinant of total offense level
4)       Defendant received no more than the equivalent of three levels of credit for cooperation
5)       Sufficient information was available regarding conduct of conviction and sentencing

Note that all defendants had CHC I

                Case/          District/   Sentencing                                                                    Guidelines    Sentence
                                                            Conduct of Conviction        Defendant       Disposition                                      Notes
              Defendant         Judge         Date                                                                        Range        Imposed
     1      US v. Behzad      S.D.N.Y. – 11/13/19         For five years, in scheme in- 66 year old      Plea            46-57        20 months
            Pourghannad       Judge Vin-                  volving conspirators in four Iranian citi-                     months       (defendant
                              cent Bri-                   countries, defendant ar-      zen                                           had served
            No. 13-cr-507     cetti                       ranged exports to Iran of                                                   26 months
            (VB)                                          tons of carbon fiber, knowing                                               in Ger-
                                                          that the carbon would be                                                    many3)
                                                          used to manufacture what
                                                          the judge called “some of the
                                                          world’s most dangerous
                                                          weapons.”
     2      US v.             S.D.N.Y. – 5/16/18          Defendant was a Deputy         47 year old     Convicted af-   97-121       32 months    Also convicted at
            Mehmet Atilla     Judge                       Manager at a Turkish na-       Turkish citi-   ter a four-     months                    trial of money laun-
                              Richard M.                  tional bank who facilitated    zen             week trial on                             dering and bank
            No. 15-cr-00867   Berman                      prohibited transfers of bil-                   multiple                                  fraud. Obstruction
            (RMB)                                         lions of dollars, representing                 counts                                    enhancement was
                                                          revenues of the Iranian pe-                                                              imposed. Govern-
                                                          troleum industry, over a pe-                                                             ment sought a
                                                          riod of five years.                                                                      three-level enhance-
                                                                                                                                                   ment for role; court
                                                                                                                                                   imposed a two-level
                                                                                                                                                   reduction.




1 The sources for the information contained in this chart were publicly available reporting and materials from court dockets, such as charging instruments, plea
agreements, sentencing submissions, and sentencing transcripts. We can make any of this information available to the Court if requested.
2 The predecessor regulations to the ITSR were the Iranian Transactions Regulations. The name changed in late 2012.
3 Sentence treated as 46 months in calculating average sentence in this chart.
                                  Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 3 of 14

        Case/        District/    Sentencing                                                                    Guidelines    Sentence
                                                 Conduct of Conviction            Defendant       Disposition                                   Notes
      Defendant       Judge          Date                                                                        Range        Imposed
3   US v.            S.D.N.Y. –   12/15/17     In a multi-year conspiracy,        63 year old     Plea          46-57        32 months   Sentencing tran-
    Ali Soofi        Judge Na-                 defendant sought to pur-           citizen of                    months                   script is sealed.
                     omi Reice                 chase US military technol-         Iran and
    No. 16 Cr. 825   Buchwald                  ogy, including helicopters         Canada
    (NSR)                                      and machine gun parts, for
                                               clients including a high-
                                               ranking official of the IRGC.
4   US v.            S.D.N.Y. – 5/20/16        In ten transactions over five      45 year old     Plea          46-57        36 months   Government’s re-
    Ali Reza Parsa   Judge Ron-                years, the defendant ex-           citizen of                    months                   quest for a three-
                     nie L.                    ported accelerometers, in-         Iran and                                               level role enhance-
    No. 14-cr-710    Abrams                    cluding cryogenic accelerom-       Canada                                                 ment was denied on
    (RLA)                                      eters with aerospace and                                                                  ground that it failed
                                               missile applications, to Iran.                                                            to prove five or more
                                                                                                                                         criminally responsi-
                                                                                                                                         ble participants.
5   US v.            S.D.N.Y. – 11/15/13       Per court at sentencing, de-       53 year old Plea              46-57        46 months
    Hamid Reza       Judge Vin-                fendant participated in a          citizen of                    months
    Hashemi          cent L.                   “five-year long international      Iran and US
                     Bricetti                  smuggling conspiracy,” in-
    No. 12-cr-804                              volving “at least five people,
    (VLB)                                      [in] at least five different
                                               countries,” and exported
                                               more than 7,000 pounds of
                                               carbon fiber with military
                                               applications to Iran.
6   US v.            S.D.N.Y. –   11/15/13     Defendant conspired to ex-         41 year old     Plea          46-57        46 months   Defendant claimed
    Amir Abbas       Judge J.                  port US-origin helicopter          Iranian citi-                 months                   for first time at the
    Tamimi           Paul Oet-                 parts with military applica-       zen                                                    plea hearing that
                     ken                       tions to Iran, via South Ko-                                                              the parts were in-
    No. 12-cr-615                              rea, over a multiple-month                                                                tended for the Red
    (JPO)                                      period.                                                                                   Crescent, the aid or-
                                                                                                                                         ganization.




                                                                              2
                                  Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 4 of 14

         Case/       District/    Sentencing                                                                  Guidelines    Sentence
                                                Conduct of Conviction            Defendant     Disposition                                       Notes
       Defendant      Judge          Date                                                                      Range        Imposed
7    US v.           S.D.N.Y. – 8/14/13        Defendant solicited and ne-       46 year old   Plea           57-60        30 months,     Defendant agreed to
     Seyed Amin      Judge Paul                gotiated purchases of US-         Iranian na-                  months       $100,000       a two-level role en-
     Ghorashi Sar-   G.                        origin satellite technology       tional                                    fine,          hancement. Court
     vestani         Gardephe                  and hardware, worth hun-                                                    $54,318.62     varied based on
                                               dreds of thousands of dol-                                                  forfeiture     “case law defense
     No. 13-cr-214                             lars, for transshipment                                                                    counsel has submit-
     (PGG)                                     through UAE, and other                                                                     ted, setting forth
                                               countries, to Iran.                                                                        typical sentences in
                                                                                                                                          cases involving ex-
                                                                                                                                          port violations.”
8    US v.           S.D.N.Y. – 2/13/13        For more than a year, de-      39 year old      Plea           46-57        12 months
     Saeed Talebi    Judge                     fendant sought from multi-     Iranian na-                     months       and one day
                     Laura Tay-                ple suppliers goods worth      tional
     No. 12-cr-295   lor Swain                 hundreds of thousands of
     (LTS)                                     dollars, to be shipped to mul-
                                               tiple Iranian petrochemical
                                               companies, via the UAE.
9    US v.           S.D.N.Y. –   8/16/10      Defendant received $3.34        35 year old     Convicted at   63-78        30 months,     Convictions other
     Mahmood Reza    Judge                     million in funds transfers      US citizen      trial          months       $3,314,047     than those on false
     Banki           John F.                   from his family in Iran for                                                 forfeiture     statement counts
                     Keenan                    over three years and was                                                                   were vacated on ap-
     No. 10-cr-8                               also convicted at trial of aid-                                                            peal.
     (PAE)                                     ing and abetting an illegal
                                               money transferring business
                                               and making false state-
                                               ments.
10   US v.           E.D.N.Y. –   2/2/18       For five years, defendant, a  62 year old       Plea           46-57        3 months,      Tax loss was ap-
     Ahmad           Judge                     consultant to Iran’s Perma- US citizen                         months       $10,000        proximately
     Sheikhzadeh     Pamela K.                 nent Mission to the UN in                                                   fine,          $52,000.
                     Chen                      New York, facilitated pro-                                                  $63,844.92
     No. 15-cr-182                             hibited money transfers be-                                                 restitution,
     (PKC)                                     tween Iran and US in a total                                                $85,000 for-
                                               amount of over $187,000.                                                    feiture
                                               Defendant also plead guilty
                                               to filing a false tax return.




                                                                             3
                                   Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 5 of 14

         Case/         District/   Sentencing                                                               Guidelines    Sentence
                                                 Conduct of Conviction          Defendant     Disposition                                      Notes
       Defendant        Judge         Date                                                                   Range        Imposed
11   US v.            E.D.N.Y. – 9/7/17         For three years, defendant      45 year old   Plea          46-57        57 months,     Judge Irizarry found
     Erdal Kuyumcu    Judge                     conspired to export to Iran,    US citizen                  months       $7,000 fine,   that defendant
                      Dora L.                   via Turkey, over 1,000                                                   $5,000 for-    “back pedal[led]” on
     No. 16-308 (DLI) Irizarry                  pounds of cobalt powder                                                  feiture        acceptance at sen-
                                                with military, missile, and                                                             tencing.
                                                nuclear applications, includ-
                                                ing in jet engines and gas
                                                turbines.



12   US v. Mahin      N.D.N.Y – 1/20/20         For four years defendant,     74 year old     Plea          46-57        14 months
     Mojtahedzadeh    Judge Mae                 who headed an export com-     Iranian citi-                 months       (time
                      A. D’Ago-                 pany with an office in Dubai, zen                                        served)
     No. 19-cr-235    stino                     obtained and transshipped
     (MAD)                                      to Iran, through Germany
                                                and Canada, $3 million
                                                worth of turbine parts
13   US v. Majid      D.D.C. –   1/15/20        For over a year, defendant    60 year old     Plea          46-57        30 months      Defendant received
     Ghorbani         Judge Paul                conspired to provide photo-   Iranian citi-                 months       (defendant     a six-month depar-
                      L. Fried-                 graphs and other infor-       zen                                        had served     ture because of im-
     No. 18-cr-255    man                       mation about MEK, an or-                                                 nearly 30      migration conse-
     (PLF)                                      ganization considered by the                                             months)        quences.
                                                Iranian government to be an
                                                opposition group, to a co-de-
                                                fendant, knowing the infor-
                                                mation would be provided to
                                                individuals in Iran and be
                                                helpful to the government of
                                                Iran.
14   US v. Behrooz    S.D. Oh. -   10/24/19     For more than 12 years, de- 64 year old       Plea          46-57        20 months,     Portions of tran-
     Behroozian       Judge                     fendant used his U.S. com-     U.S. citizen                 months       $70,000 for-   script are sealed.
                      James L.                  pany to procure petrochemi-                                              feiture        Defendant had sig-
     No. 16-cr-185    Graham                    cal valves for oil and gas in-                                                          nificant health is-
     (JLG)                                      dustry and ship them to Iran                                                            sues
15   US v.            D. Minn. –   9/24/19      For over a year, the defend- 40 year old      Plea          46-57        27 months      Also pled guilty to
     Green Wave       Judge                     ant, an employee of a Malay- Iranian citi-                  months       (time          making false state-
     Telecommunica-   Joan N.                   sian front company created   zen                                         served)        ments.
     tion (Negar      Ericksen                  by a co-conspirator for the
     Ghodskani)                                 purpose, helped acquire US-

                                                                            4
                                    Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 6 of 14

         Case/         District/    Sentencing                                                                Guidelines    Sentence
                                                  Conduct of Conviction            Defendant    Disposition                              Notes
       Defendant        Judge          Date                                                                    Range        Imposed
                                                 origin micro-electronic
     No. 15-cr-00329                             equipment with dual uses
     (JNE)                                       for an Iranian company
                                                 whose main customer was
                                                 the Iranian government.
16   US v.             E.D. Wisc.   8/29/19      For at least a year, defend-  42 year old   Plea             46-57        28 months
     Resit Tavan       – Judge                   ant, the sole owner and pres- Turkish citi-                  months       (defendant
                       Pamela                    ident of a company, negoti-   zen                                         had served
     No. 17-cr-122     Pepper                    ated procurement of engines,                                              approxi-
     (PP)                                        marine generator, and ma-                                                 mately 25
                                                 rine surface drives for per-                                              months)
                                                 sons and entities associated
                                                 with Iranian Navy and the
                                                 IRGC (designated a terrorist
                                                 organization by the US gov-
                                                 ernment). Defendant en-
                                                 gaged in this conduct after a
                                                 US agent warned him that
                                                 the conduct was illegal.
17   US v. Mojtaba     N.D.N.Y – 8/14/19         For over three months, de-        69 year old  Plea          46-57        21 months
     Biria             Judge Mae                 fendant, the founder and          German citi-               months       (time
                       A. D’Ago-                 owner of a German com-            zen                                     served),
     No. 18-cr-163     stino                     pany, conspired to obtain                                                 $5,000 fine
     (MAD)                                       and export $1 million worth
                                                 of engine turbine parts to
                                                 Iran through Germany.
18   US v.             D.D.C. –     3/21/19      For a year, defendant used    57 year old      Plea          46-57        24 months,
     David Levick      Judge                     his Australian company, of    Australian                     months       $199,227.41
                       James E.                  which he was general man-     citizen                                     forfeiture
     No. 12-cr-52      Boasberg                  ager, to obtain hundreds of
     (JEB)                                       thousands of dollars’ worth
                                                 of US-origin goods, including
                                                 light assemblies and pres-
                                                 sure transducers that could
                                                 be used in helicopters and
                                                 fixed wing aircraft, for ex-
                                                 port to Iran.




                                                                               5
                                    Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 7 of 14

         Case/         District/    Sentencing                                                               Guidelines    Sentence
                                                  Conduct of Conviction          Defendant     Disposition                                      Notes
       Defendant        Judge          Date                                                                   Range        Imposed
19   US v.             D.D.C. –     2/26/19      For nearly two years, the de- 38 year old     Plea          46-57        25 months      Govt agreed to let
     Arash Sepehri     Judge                     fendant, the owner of an Ira- Iranian citi-                 months       (defendant     defendant argue for
                       Rosemary                  nian company, obtained and zen                                           had served     minor-role adjust-
     No. 16-cr-81      M. Collyer                attempted to obtain, for                                                 20 months),    ment.
     (RMC)                                       shipment to Iran, US-                                                    $125,661
                                                 sourced goods that had mili-                                             forfeiture
                                                 tary and aerospace applica-
                                                 tions, including input and
                                                 breakout boards, rugged lap-
                                                 tops, and side scan sonar
                                                 systems. Defendant at-
                                                 tempted to obtain millions of
                                                 dollars’ worth of such goods.
20   US v.             D.D.C. –    1/10/19       Defendant conspired to ex-      42 year old   Plea          33-41        20 months      Defendant was
     Arzu Sagsoz       Judge Reg-                port a US-origin commercial     Turkish citi-               months       (defendant     granted an unop-
                       gie B. Wal-               aircraft engine worth ap-       zen                                      had served     posed minor role ad-
     No. 16-cr-179     ton                       proximately $1 million to                                                19 months)     justment of three
     (RBW)                                       Iran through Turkey.                                                                    levels and a six-
                                                                                                                                         month departure be-
                                                                                                                                         cause of immigra-
                                                                                                                                         tion consequences.
21   US v.             W.D.         8/20/18      For over five years, defend-   38 year old    Plea          46-57        42 months,     Court noted that de-
     Ghobad            Wash. –                   ant used multiple companies Canadian                        months       $20,000 for-   fendant’s sentencing
     Ghasempour        Judge                     in multiple countries to ex-   citizen                                   feiture        letter minimized
                       James L.                  port over $1 million worth of                                                           knowledge and was
     No. 18-cr-80      Robart                    military grade hardware                                                                 unconvinced defend-
     (JLR)                                       (film and thermal imaging                                                               ant would not re-
                                                 cameras) to Iran, trans-                                                                turn to crime.
                                                 shipped through Portugal
                                                 and Turkey. Defendant ad-
                                                 mitted knowing that “many
                                                 of these products were
                                                 shipped to military entities.”
22   US v. Olaf Tep-   N.D.N.Y – 8/3/18          For over three months, the    53 year old Plea              57-71        24 months      Court imposed a
     per               Judge Mae                 managing director of a Ger- German citi-                    months       $5,000 fine    two-level role en-
                       A. D’Ago-                 man company conspired to      zen                                                       hancement. Defend-
     No. 18-cr-75      stino                     obtain and export $1 million                                                            ant’s company em-
     (MAD)                                       worth of gas turbine parts to                                                           ployed Mojtaba Bi-
                                                 Iran through Germany.                                                                   ria (Row 17).


                                                                             6
                                    Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 8 of 14

         Case/         District/    Sentencing                                                                 Guidelines    Sentence
                                                  Conduct of Conviction          Defendant       Disposition                                      Notes
       Defendant        Judge          Date                                                                     Range        Imposed
23   US v.             D. Minn. –   3/20/18      For approximately 6 months 39 year old          Plea          37-46        15 months      Govt agreed to two-
     Green Wave        Judge                     after learning of illegality of Iranian na-                   months                      level downward ad-
     Telecommunica-    Joan N.                   conduct from Dept. of Com-      tional                                                    justment for minor
     tion (Alireza     Ericksen                  merce, defendant helped oth-                                                              role.
     Jalali)                                     ers at the Green Wave, a
                                                 front company in Malaysia,
     No. 15-cr-329                               obtain micro-electronic
     (JNE)                                       equipment from US for an
                                                 Iranian company whose
                                                 main customer was the gov-
                                                 ernment of Iran.
24   US v.             D.D.C. –  9/14/17         For a year and a half, de-    55 year old       Plea          51-63        20 months      Govt agreed to be-
     Joao Manuel       Judge Em-                 fendant, a contractor for a   Portuguese                      months                      low Guidelines sen-
     Pereira Da Fon-   met G.                    Portuguese company, helped citizen                                                        tence of 20 months
     seca              Sullivan                  arrange transshipments of                                                                 in plea agreement.
                                                 precision lens equipment
     No. 16-cr-89                                and an inertial guidance sys-
     (EGS)                                       tem test system through
                                                 Portugal to Iran. In addition
                                                 to equipment worth over
                                                 $750,000, he also offered in-
                                                 stallation services in Iran.
25   US v.             N.D. Ga. –   3/18/17      For several years, defend-     60 year old Plea               46-57        36 months      Govt agreed to be-
     Erdal Akova       Judge El-                 ant, who co-owned a Turkish Turkish citi-                     months                      low Guidelines sen-
                       eanor L.                  company, agreed to trans-      zen                                                        tence of 36 months
     No. 12-cr-220     Ross                      ship epoxy obtained in US,                                                                in plea agreement.
     (ELR)                                       and suitable for use in air-
                                                 craft seams, to Iranian air-
                                                 craft company. Defendant
                                                 falsely certified the destina-
                                                 tion of the epoxy.
26   US v.             D.D.C. –   12/14/16       For nearly three years, in-     56 year old     Plea          46-57        18 months,
     Mansour           Judge Paul                cluding after receiving a       Iranian citi-                 months       $69,159 for-
     Moghtaderi Za-    L. Fried-                 temporary order of denial,      zen                                        feiture
     deh               man                       defendant used his company
                                                 and an alias to procure for
     No. 10-cr-309                               Iranian customers goods
     (PLF)                                       with aerospace applications:
                                                 metal sheets and rods, fiber


                                                                             7
                                     Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 9 of 14

         Case/          District/    Sentencing                                                                    Guidelines       Sentence
                                                   Conduct of Conviction              Defendant      Disposition                                        Notes
       Defendant         Judge          Date                                                                        Range           Imposed
                                                  optic video transmitters, re-
                                                  ceivers, aviation chemicals
                                                  and course indicators. De-
                                                  fendant transshipped these
                                                  goods through Cyprus and
                                                  the Netherlands.
27   US v.             D.D.C. –   12/12/16        For nearly four years, de-          61 year old    Plea          46-57           12 months
     Shantia           Judge Ru-                  fendant through his Califor-        dual citizen                 months          and a day
     Hassanshahi       dolph Con-                 nia-based company sold and          of Iran and
                       treras                     attempted to sell electrical        US
     No. 13-cr-274                                power plant components to
     (RC)                                         Iran worth approximately $1
                                                  million dollars.
28   US v.             D. Mass. –    1/27/16      In two-year conspiracy, in-  35 year old   Plea                  87-108          108 months, Judge upwardly de-
     Sihai Cheng       Judge                      volving more than five peo-  Chinese citi-                       months (af-     $331,125    parted because con-
                       Patti B.                   ple in three countries, the  zen                                 ter six-level   forfeiture  duct was a “huge
     No. 13-cr-10332   Saris                      defendant, through a trading                                     upward de-                  threat” to US na-
     (PBS)                                        company he owned, exported                                       parture un-                 tional security, vol-
                                                  1,185 US-origin pressure                                         der Applica-                ume was extensive,
                                                  transducers to Iran through                                      tion note 2                 and defendant
                                                  Hong Kong, knowing that                                          of USSG §                   acknowledged dur-
                                                  they were capable of sepa-                                       2M5.1)                      ing the conspiracy in
                                                  rating uranium isotopes and                                                                  writing that his con-
                                                  would be used to support                                                                     duct could contrib-
                                                  Iran’s development of a nu-                                                                  ute to “World War
                                                  clear weapons program. De-                                                                   III.” Court rejected
                                                  fendant was paid $1.8 mil-                                                                   role enhancement
                                                  lion for the goods he pro-                                                                   on ground that de-
                                                  cured.                                                                                       fendant was a mid-
                                                                                                                                               dleman.
29   US v.             N.D. Ill. –   8/25/15      Defendant attempted in a     29 year old           Plea          57-71           Five years’   Obstruction en-
     Modir Trading     Judge                      three-month period to export US citizen                          months          probation,    hancement applied
     (Ali Moham-       Joan H.                    to Iran, via the UAE, a rate                                                     $2,000 fine   based on false sup-
     madi)             Lefkow                     integrating gyroscope on the                                                                   pression hearing
                                                  US munitions list.                                                                             testimony.
     No. 12-cr-591
     (JHL)




                                                                                  8
                                    Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 10 of 14

         Case/         District/    Sentencing                                                                    Guidelines    Sentence
                                                  Conduct of Conviction             Defendant     Disposition                                     Notes
       Defendant        Judge          Date                                                                        Range        Imposed
30   US v.            D. Md. –   2/2/15          For over three years, defend- 34 year old        Trial convic- 63-78          24 months   Court referenced
     Ali Saboonchi    Judge Paul                 ant placed orders on behalf   US citizen         tions on eight months                    “inventorying” of
                      W. Grimm                   of Iranian co-conspirator for                    counts                                   sentences under
     No. 13-cr-100                               US-origin industrial electri-                                                             USSG § 2M5.1 pro-
     (PWG)                                       cal equipment such as cy-                                                                 vided by defense
                                                 clone separators and ther-                                                                counsel and need to
                                                 mocouples, which could be                                                                 avoid sentencing
                                                 used in oil and gas and aero-                                                             disparities.
                                                 space industries. The items
                                                 were then transshipped to
                                                 Iran through China and the
                                                 UAE.
31   US v.            M.D. Fla. – 4/30/14        For at least a year after be- 43 year old        Plea            46-57        30 months   Offsetting role and
     John Alexander   Judge Su-                  ing warned of the illegality  US citizen                         months                   obstruction en-
     Talley           san C.                     of his conduct, the defendant                                                             hancements applied,
                      Bucklew                    exported computer technol-                                                                as well as a two-
     No. 13-cr-28                                ogy and services to Iran                                                                  level downward de-
     (SCB)                                       worth over $1 million.                                                                    parture for cooperat-
                                                 Goods were transshipped                                                                   ing in one area of
                                                 through the UAE. Defend-                                                                  the conspiracy.
                                                 ant also agreed to cooperate
                                                 and thereafter alerted the
                                                 target.
32   US v.          N.D. Ga. – 1/6/14            For nearly two years, de-          53 year old   Trial convic- 63-78          18 months
     Mark Mason Al- Judge Har-                   fendant, through his Geor-         US citizen    tion on con-  months (but
     exander        old L. Mur-                  gia-based company, ar-                           spiracy count statutory
                    phy                          ranged to ship waterjet cut-                                   cap was 60
     No. 11-cr-36                                ting systems manufactured                                      months)
     (HLM)                                       in US, and worth hundreds
                                                 of thousands of dollars, to
                                                 Iran via the UAE.
33   US v.            D. Md. –      12/20/13     For nearly seven years, de-    53 year old       Trial convic-   121-151      96 months   Also convicted at
     Nader Modanlo    Judge Pe-                  fendant exported $10 million US citizen          tions on ten    months                   trial of money laun-
                      ter J. Mes-                worth of satellite technology                    counts                                   dering and obstruc-
     No. 10-cr-295    sitte                      and services to Iran and bro-                                                             tion of bankruptcy
     (PJM)                                       kered agreement between                                                                   proceedings. Four-
                                                 Russian state-owned com-                                                                  level role enhance-
                                                 pany and officials of the Ira-                                                            ment applied.



                                                                                9
                                   Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 11 of 14

         Case/        District/    Sentencing                                                                Guidelines    Sentence
                                                 Conduct of Conviction           Defendant     Disposition                                       Notes
       Defendant       Judge          Date                                                                    Range        Imposed
                                                nian government. The objec-
                                                tive was to help Iran develop
                                                low-earth orbiting satellites.




34   US v.            D.D.C. –     9/16/13      For approximately 19         46 year old       Plea          37-46        29 months,
     Omidreza         Judge                     months, defendant through    Iranian citi-                   months       $4,400 for-
     Khademi          Rosemary                  his company in Dubai ar-     zen                                          feiture
                      M. Collyer                ranged the transshipment of
     No. 12-cr-278                              US-sourced analog input
     (RMC)                                      and breakout boards, cables,
                                                laptops, side scan systems,
                                                and underwater acoustic
                                                transducers through Hong
                                                Kong to companies in Iran
                                                that had been designated by
                                                the EU as entities involved
                                                in procuring components for
                                                the Iranian nuclear pro-
                                                gram.
35   US v.            E.D. Wisc.   9/13/2013    For over a year, defendant   70 year old       Plea          46-57        2 years’ pro-
     Mostafa Saberi   – Judge                   purchased mechanical seals US citizen                        months       bation, with
     Tehrani          Lynn S.                   and other items from a Ver-                                               10 hours of
                      Adelman                   mont-based company and                                                    community
     No. 12-cr-260                              sent them to one of his sons                                              service each
     (LSA)                                      in Iran. The items were                                                   year
                                                transshipped through Dubai.
36   US v.          M.D. Ga. – 10/24/12         For over 18 months, defend-      31 year old   Plea          46-57        35 months,      Defendant received
     Michael Edward Judge C.                    ant, owner of a parts com-       US citizen                  months       $10,000         approximately 20%
     Todd           Ashley                      pany based in Florida,                                                    fine,           (two levels) of credit
                    Royal                       worked with co-conspirators                                               $160,362        for cooperation.
     No. 10-cr-58                               in the UAE and in France to                                               forfeiture
     (CAR)                                      obtain and export US-
                                                sourced parts for F-4 and F-
                                                5 fighter jets and AH-1 and
                                                UH-1 Huey attack helicop-
                                                ters to Iran via the UAE.


                                                                            10
                                   Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 12 of 14

         Case/         District/   Sentencing                                                                   Guidelines    Sentence
                                                 Conduct of Conviction              Defendant     Disposition                                      Notes
       Defendant        Judge         Date                                                                       Range        Imposed
                                                The value of the parts,
                                                which were specified in the
                                                US Munitions list, was ap-
                                                proximately $140,000.




37   US v.            M.D. Fla. – 10/18/12      For eight years, the defend- 57 year old          Plea          46-57        48 months,
     Mohammad         Judge Vir-                ant used sham companies to US citizen                           months       $10 million
     Reza Hajian      ginia M.                  export enterprise-level com-                                                 forfeiture
                      Hernandez                 puter-related equipment
     No. 12-cr-0177   Covington                 worth millions of dollars to
     (VMHC)                                     Iran via the UAE. Conduct
                                                persisted after warning from
                                                OFAC and searches at home
                                                and business.
38   US v.            D.D.C. –     5/16/12      For approximately a year,           49 year old   Plea          57-60        13 months,     Obstruction en-
     Massoud          Judge El-                 defendant exported nearly           US citizen                  months       $1.9 million   hancement imposed.
     Habibion         len Segal                 $5 million dollars’ worth of                                                 forfeiture     Defendant had sig-
                      Huvelle                   computers from his US-                                                                      nificant medical is-
     No. 11-cr-118                              based business to Iran, via                                                                 sues.
     (ESH)                                      the UAE.

39   US v.            S.D. Cal. – 5/11/12       For over three years, defend- Unreported          Plea          46-57        12 months      Defendant received
     Majid Saboni     Judge Jef-                ant, an employee of a US-                                       months       and one day    equivalent of three-
                      frey T. Mil-              based corporation, conspired                                                                level downward de-
     No. 11-cr-5296   ler                       to export laboratory equip-                                                                 parture for cooperat-
     (JM)                                       ment, radiation and radon                                                                   ing.
                                                detection equipment, and
                                                gloves used to handle radio-
                                                active material to Iran via
                                                Canada. These items ended
                                                up benefitting the Atomic
                                                Energy Organization of Iran.
40   US v.            D. Or. –     3/6/12       Defendant and his charita-          54 year old   Plea          46-57        Five years’
     Mehrdad          Judge                     ble foundation made prohib-         US perma-                   months       probation,
     Yasrebi          Garr M.                   ited transfers of funds to          nent resi-                               $50,000 fine
                      King                      Iran, and concealed and             dent


                                                                               11
                                  Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 13 of 14

         Case/       District/    Sentencing                                                                    Guidelines    Sentence
                                                 Conduct of Conviction           Defendant      Disposition                                        Notes
       Defendant      Judge          Date                                                                        Range        Imposed
     No. 05-cr-413                             failed to disclose those trans-
     (GMK)                                     fers, albeit to achieve hu-
                                               manitarian objectives. Gov-
                                               ernment maintained that
                                               transfers exceeded $10 mil-
                                               lion over ten years.
41   US v.           D.D.C. –     2/17/12      For multiple years, and in        54 year old    Plea            46-57        18 months,     Court noted im-
     Jeng Shih       Judge                     dozens of transactions, de-       US citizen                     months       $1.25 mil-     portance of “im-
                     James E.                  fendant shipped laptops and                                                   lion forfei-   pos[ing] a sentence
     No. 11-cr-119   Boasberg                  computer equipment worth                                                      ture           that is consistent
     (JEB)                                     approximately $8 million to                                                                  with other sentences
                                               Iranian companies via Du-                                                                    in this field” and
                                               bai.                                                                                         commended parties
                                                                                                                                            for bringing up “very
                                                                                                                                            important consider-
                                                                                                                                            ations concerning
                                                                                                                                            similar types of
                                                                                                                                            cases.”
42   US v.           M.D. Ga. – 7/11/11        For over 18 months, defend-       48 year old    Plea            63-78        56 months,     The defendant re-
     Hamid Seifi     Judge                     ant, owner of a parts com-        dual citizen                   months       $153,940       ceived a three-level
                     Marc T.                   pany based in Illinois,           of Iran and                                 forfeiture,    enhancement for
     No. 10-cr-58    Treadwell                 worked with co-conspirators       US                                          $12,500 fine   role and the equiva-
     (MTT)                                     in the UAE and in France to                                                                  lent of a three-level
                                               obtain and export US-                                                                        deduction for coop-
                                               sourced parts for F-4 and F-                                                                 eration.
                                               5 fighter jets and AH-1 and
                                               UH-1 Huey attack helicop-
                                               ters to Iran via the UAE.
                                               The value of the parts,
                                               which were specified in the
                                               US Munitions list, was ap-
                                               proximately $140,000.
43   US v.           E.D. Pa. –   6/3/2011     For at least three years, de-     43 year old    Trial convic-   78-97        33 months      Defendant also
     Mohammad        Judge Jan                 fendant used company he           US citizen     tions on mul-   months                      found guilty of natu-
     Reza Vaghari    E. Dubois                 formed to obtain and ship                        tiple counts                                ralization fraud.
                                               medical and laboratory                                                                       Court imposed ob-
     No. 08-cr-693                             equipment with dual uses,                                                                    struction enhance-
     (JD)                                      like centrifuges and HEPA                                                                    ment based on trial
                                               filters, to Iran, via UAE.                                                                   perjury.


                                                                            12
                                   Case 1:19-cr-00144-AKH Document 188-1 Filed 03/11/21 Page 14 of 14

         Case/         District/   Sentencing                                                               Guidelines    Sentence
                                                 Conduct of Conviction            Defendant   Disposition                                    Notes
       Defendant        Judge         Date                                                                   Range        Imposed
                                                Some of the equipment was
                                                sent to Pasteur Institute,
                                                which the US government
                                                regards as a developer of
                                                weapons of mass destruc-
                                                tion.
44   US v.            C.D. Cal. – 3/7/11        For more than four years de- 42 year old      Plea          57-71        41 months    Defendant pled
     Amirhossein      Judge Va-                 fendant, through a UAE       Iranian citi-                  months                    guilty to money
     Sairafi          lerie Baker               company of which he was      zen                                                      laundering as well
                      Fairbank                  managing director, con-                                                               and received two-
     No. 09-cr-1344                             spired with the owner of a                                                            level enhancement
     (VBF)                                      California-based company to                                                           for that conduct, as
                                                export on more than a dozen                                                           well equivalent of a
                                                occasions US-origin vacuum                                                            two-level downward
                                                pumps and pump-related                                                                departure for coop-
                                                equipment to Iran via the                                                             eration.
                                                UAE, and to transfer funds
                                                to the US to promote the il-
                                                legal exports.
45   US v.            D. Del. –    3/2/11       For two and a half years, de- 35 year old     Plea          46-57        Three years’ Govt agreed sen-
     Vikramadity      Judge                     fendant, through his Ari-     Indian citi-                  months       probation    tence should be no
     Singh            Gregory                   zona-based company, at-       zen                                                     more than 18
                      M. Sleet                  tempted to export 48 micro-                                                           months.
     No. 10-cr-93                               wave radios to Iran, trans-
     (GMS)                                      shipped through Europe.
                                                                                                            Average      29.0
                                                                                                            Sentence     months
                                                                                                            Imposed:




                                                                             13
